                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-00157-RJC-DSC


 LISA MORRIS et. al.,                             )
                                                  )
                                                  )
                  Plaintiffs,                     )
                                                  )
 v.                                               )                 ORDER
                                                  )
 BANK OF AMERICA N.A.,                            )
                                                  )
                  Defendant.                      )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Laura A. Stoll]” (document #81) filed February 2, 2021. For the reasons set forth

therein, the Motion will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad, Jr.


       SO ORDERED.

                                   Signed: February 2, 2021




      Case 3:18-cv-00157-RJC-DSC Document 82 Filed 02/02/21 Page 1 of 1
